IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE

                         WILLIAM T. TAFF v. WILLIAM B. MILTON

                  Direct Appeal from the Chancery Court for Sullivan County
                             No. 27347(B) R. Jerry Beck, Judge



                     No. E1999-01174-COA-R3-CV - Decided May 25, 2000


         T his is a suit by one co-guarantor of a note ag ainst another co-guarantor to collect one-
half of the am ount paid to retire the indebtedness guaranteed. A fter a full ev identiary hearing the
T rial C ourt found in fav or of the Plaintiff . W e affirm.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court affirmed

GODDARD, P.J., delivered the opinion of the court, in which FRANKS and SWINEY, JJ.,
joined.

Carl W. Eilers of Kingsport, Tennessee, and Thomas F. Bloom of Nashville, Tennessee, for the
appellant, William B. Milton

Robert Payne Cave of Greeneville, Tennessee, for the appellee, William T. Taff


                                                OPINION

                In this suit, the Plaintiff , W illiam T . Taf f, sues the Def endant, W illiam B . M ilton,
to recov er one-half of the am ount M r. T aff paid to retire a note which w as guaranteed by both
M r. T aff and M r. M ilton.

                  A fter a full ev identiary hearing the T rial C ourt entered a memorandum opinion in
fav or of M r. T aff , resulting in this appeal, wherein M r. M ilton raises the follow ing issues:

        I. W hether Def endant M ilton agreed, either orally or in writing, to assum e one-
        half of the liability for the F ellers note.
       II. W he th er P la in ti f f T af f ’ s re co v ery can b e s us ta in ed un de r th e equ it ab le th eo ry
       of contribution.

                In non-jury cases, under R ule 13 of the T ennessee R ules of A ppellate Procedure,
the findings of fact, although not conclusions of law, are presumed to be correct unless the
ev idence preponderates otherwise.

                   T he T rial C ourt filed an excellent and w ell-reasoned opinion, w hich is attached
hereto as A ppendix A . W e find that the ev idence does not preponderate against the Trial C ourt’s
fi ndin gs of fa ct an d tha t the conc lusi ons o f l aw he ap plie d the reto w ere approp riate. W e
accordingly adopt his memorandum opinion as the opinion of this C ourt.

                 B efore concluding, we observe that if M r. M ilton is correct in his assertion that he
has no liability under the facts of this case to M r. T aff , we w onder if he w ould take the same
position had the holder of the note, or ev en M r. T aff , if he had purchased rather than paid the
note, sued M r. M ilton for the entire balance owed. W e think not.

                F or the foregoing reasons the judgm ent of the T rial C ourt is aff irmed and the
cause remanded for collection of the judgm ent and costs below . C osts of appeal are adjudged
against M r. M ilton and his surety.




                                                             -2-